STATE OF VERMONT
SUPERIOR COURT                                                 ENVIRONMENTAL DIVISION
Environmental Division Unit                        Docket Nos. 6-1-11 Vtec, 102-6-09 Vtec &
                                                                              101-6-09 Vtec

                      ANR v Bacon d/b/a Bacon Timber Harvest

                             ENTRY REGARDING MOTION


Title:        Motion in Limine (Motion 11)
Filer:        Agency of Natural Resources
Attorney:     John S. Zaikowski
Filed Date:   February 4, 2016

Response filed verbally during Feb. 8, 2016 hearing.

       Due to Respondents’ repeated failures to respond to the Agency of Natural Resources’
(“ANR”) reasonable discovery requests, including after repeated directives by this Court to do
so and notice by the Court that such further failures would result in the Respondents being
limited in their presentation of evidence in response to ANR’s Motion to Show Cause and find
Respondents in Contempt, which motion has been pending and awaiting hearing since April 26,
2015, the Court does hereby GRANT ANR’s pending motion.
       By this Order, the Court does hereby prohibit Respondents from offering into evidence
any of the materials or explanations that have not been disclosed to ANR in response to ANR’s
discovery requests, itemized as Nos. 1 through 13, inclusive, in this Court’s Order Compelling
Discovery Responses, filed October 28, 2015.

So ordered.

Electronically signed on February 09, 2016 at Burlington, Vermont, pursuant to V.R.E.F. 7(d).



________________________________
Thomas S. Durkin, Judge
Environmental Division

Notifications:
John S. Zaikowski (ERN 4276), Attorney for Petitioner Agency of Natural Resources
Jason J. Sawyer (ERN 4192), Attorney for Respondents Ken Bacon, Sr. and Ken Bacon, Jr.
dchamber